DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 6-7, 9-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 2-4, 6-7, and 9-14, each claim recites the word “approximately” for a value or range of values.  The term “approximately” in the claim is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding Claims 2, 4-5 and 16, each of these claims recites "the bitumen source material” which lacks antecedent basis in these claims and in the claims from which they depend which refer to “a bitumen source material different from the bio-asphalt”. 
Claim 3, recites “wherein the softening point of the bitumen source is at least approximately 105 °C or at least approximately 108 °C.   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 3 recites the broad recitation softening point of the bitumen source is at least approximately 105 °C, and the claim also recites softening point of the bitumen source is at least approximately 108 °C which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Claim 4 recites “the penetration distance of the bitumen source material is no greater than approximately 17 dmm, no greater than approximately 14 dmm, or no greater than 11 dmm.”  Claim 4 recites the broad recitation penetration distance of no greater than 17 dmm, and the claim also recites penetration distance of no greater than 11 dmm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Claim 6 recites the roofing-grade asphalt mixture has a softening point of at least approximately 104 °C, a penetration distance no greater than approximately 12 dmm, a viscosity of at least approximately 3000 cps at a temperature of 177 °C, or any combination thereof.  Claim 7 recites “the roofing-grade asphalt mixture has a softening point of at least approximately 121 °C, a penetration distance no greater than approximately 15 dmm, a viscosity of at least approximately 5000 cps at a temperature of 177 °C, or any combination thereof.  These recitations are unclear and confusing whether the recitation is of all of the properties together of if any one of the properties are claimed so that the “any combination thereof”, then means any two or more of the properties.  For substantive examination the interpretation is each of Claim 6 and 7 claim one individual property or two or more of the properties in combination.  
Claim 9 recites “a softening point of the roofing-grade asphalt mixture is at least approximately 104 °C, at least approximately 106 °C, or at least approximately 108 °C.  Claim 9 recites the broad recitation softening point of the roofing grade asphalt is at least approximately 104 °C, and the claim also recites softening point of the roofing-grade asphalt is at least approximately 106 °C which is the narrower statement of the range/limitation and further recites the softening point of the roofing-grade asphalt is at least approximately 108 °C which is the narrowest statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 10 recites ““a softening point of the roofing-grade asphalt no greater than approximately 120 °C, no greater than approximately 115 °C, or no greater than approximately 112 °C.  First, the recitation of Claim 10 of “the roofing-grade asphalt” is unclear and confusing whether such roofing grade asphalt is the same or different from the roofing grade asphalt mixture of Claim 1 from which Claim 10 depends  Claim 10 lacks antecedent basis for “the roofing-grade asphalt.  Also Claim 10 recites the broad recitation softening point of the roofing grade asphalt is no greater than approximately 120 °C, and no greater than approximately 115 °C which is the narrower statement of the range/limitation and further recites no greater than approximately 112 °C which is the narrowest statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 11 recites “wherein the roofing-grade asphalt mixture has a total bitumen content, wherein the bio-asphalt is at least approximately 5 wt%, at least approximately 11 wt%, or at least approximately 15 wt% of the total bitumen content.  Claim 11 recites the broad recitation of a total bitumen content, wherein the bio-asphalt is at least approximately 5 wt%, at least approximately 11 wt%, which is the narrower statement of the range/limitation; and further recites at least approximately 15 wt%, which is the narrowest statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 12 recites “the roofing-grade asphalt mixture has a total bitumen content, wherein the bio-asphalt is no greater than approximately 50 wt%, no greater than approximately 40 wt%, or no greater than approximately 35 wt% of the total bitumen content.  Claim 12 recites the broad recitation of a total bitumen content, wherein the bio-asphalt is no greater than approximately 50 wt%, no greater than approximately 40 wt%, which is the narrower statement of the range/limitation; and further recites no greater than approximately 35 wt%, which is the narrowest statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 13 recites “wherein at 177 °C, the roofing-grade asphalt mixture has a viscosity of at least approximately 3500 cps, at least approximately 3700 cps, or at least approximately 3900 cps.  Claim 13 recites the broad recitation of a viscosity of at least approximately 3500 cps, at least approximately 3700 cps, the narrower statement of the range/limitation; or at least approximately 3900 cps, which is the narrowest statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 14 recites “wherein at 177 °C, the roofing-grade asphalt mixture has a viscosity no greater than approximately 5000 cps, no greater than approximately 4600 cps, or no greater than approximately 4500 cps.  Claim 14 recites the broad recitation of a viscosity of no greater than approximately 5000 cps, no greater than approximately 4600 cps, the narrower statement of the range/limitation; or no greater than approximately 4500 cps, which is the narrowest statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
	obviousness or nonobviousness.  

Claim 1, 8, 15, 17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Application Publication No. 2011/0259239, Wen et al. (hereinafter “Wen”) in view of U.S. Patent Application Publication No.  2008/0119591, Falkiewicz et al. (hereinafter “Falkiewicz”).    
Regarding Claim 1, 8, 15, 17 and 19-20, Wen discloses in the entire document particularly in the abstract and at Fig. 4 and ¶s 0026-0027, 0040,0057 and 0068-0069 a bio-based adhesive with an adhesive replacing or serving as additives for asphalt in the manufacture of building as a useful product like shingles {reading on roofing product for with asphalt as bitumen source material for shingles as roofing grade asphalt for pending Claims 1 and 19} made using two waste products: waste cooking oil and fly ash.  Waste cooking oils are available at a relatively low cost and is both a renewable resource and a recyclable product.  The fly ash {reading on particles for pending Claims 1 and 15} is also available at low cost and using it for a manufactured product means less of it can serve as an environmental contaminant while at the same time changing a disposal liability to an asset with value.  The bio-based adhesive is renewable {reading on bio-asphalt with the additive of the bio-based adhesive with fly ash, reading on particle reading on Claims 1 and 15.}  The adhesive is formed from a mixture of oil comprising fatty acids group and optionally a powdered material; such as fly ash fly ash, sand, cement, limestone, clay, talc, mica, alumina oxide, dolomite, gypsum, wood flour, starch, and mixtures thereof (reading on particles for pending Claims 1 and 15} (See Fig. 4 Ref # 410 and ¶ 0013).  The mixture is heated to a reaction temperature greater than 55ºC; maintaining the reaction temperature until the oil is polymerized; and, injecting air {i.e. contains oxygen so partially oxidized because air has only 21% by mass of oxygen} into the mixture while polymerizing the oil and blending the bio-based adhesive with asphalt for shingles {reading on roofing-grade asphalt mixture for pending Claim 1}.  Wen divulges at ¶ 0047 that the addition of the fly ash as the powdered material enables the production of more bio-based adhesive material with the same amount of oils, and for a shingle application, {i.e. roofing product of pending Claim 1} the addition of fly ash will also improve durability of the bioasphalt, such as penetration and softening point.  Wen discloses at ¶ 0012 that the oil has fatty acids and may be obtained from various sources including a vegetable, a plant, an alga, an animal fat, trap grease, tall oil, pyrolysis oil and mixtures thereof {reading on partially oxidized vegetable oil} {reading on pending Claim 8}. 
However Wen disclosing shingles with roofing grade asphalt mixture does not expressly disclose the asphalt mixture with a base material or a roofing membrane for claim 20.  
Falkiewicz discloses in the title and abstract and its claims 1-18 and 35 and in ¶s 0023, 0031, and 0044-0077 asphalt shingle coating with air-blown roofing asphalt modified with polyphosphoric acid with improved tear strength for roofing products including roofing membranes {reading on pending Claim 20} from a method comprising: air blowing an asphalt and mixing polyphosphoric acid with the asphalt before, during, or after the air blowing or a combination thereof to chemically modify the air-blown asphalt without polymer modifier for applying the modified asphalt and a mineral filler on the saturated organic felts/mats or fiberglass felts/mats.  Falkiewicz divulges at ¶ 0045 that such asphalt roofing products with the specific type of asphalt product { i.e. bitumen source material} desired by an end user varying depending on a number of factors including: the end-user's budget, the ease of installation, the type of surface area to which the product is being applied, and the climate and weather patterns of the location where the roofing products are installed.  From Id the asphalt roofing products are typically considered to fall within four main categories: asphalt-saturated felt, roll roofing (smooth and surfaced), asphalt shingles (fiberglass and organic), and modified bitumen roofing, which are popular among consumers because of their excellent waterproofing capabilities.  From ¶ 0026 the quality of the asphalt typically depends on the source of the crude oil used in its production.  A crude oil with a high flash point is generally desired for roofing applications, because combustion and vaporization of such light oils are most probable at higher flash points {reading on roofing-grade asphalt for pending Claim 1}.  From ¶ 0031 adhesion increases between the asphalt and other roofing constituents roofing constituents such as felts, organic and fiberglass mats, or aggregate {reading on base material of pending Claim 1 and fiberglass mat of Claim 17} with an amount of polyphosphoric acid in the asphalt. ,
One of ordinary skill in the art would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Wen a mix of partially oxidized bioasphalt and asphalt, as bitumen source material, and fly ash powder particles for roofing shingle product, where from Falkiewicz the shingle and roofing products have fiber glass mat or felt cellulosic material or is a bitumen membrane with roofing grade asphalt adhered to the mat or felt base motivated to have ease of installation and excellent waterproofing capabilities to have the method of Claims 1, 8, 15, 17 and 19-20.  Furthermore the combination of Fakiewicz with Wen has a reasonable expectation of success with predictability to one skilled in the art because both Fakiewicz and Wen are directed to roofing shingles with air blown asphalt 
Claim Rejections - 35 USC § 103
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wen in view of Falkiewicz further in view of U.S. 5,494,728, Vermilion et al. (hereinafter “Vermilion”).  
Regarding Claims 2-4, Wen is applied as to Claim 1, however Wen does not expressly disclose the softening point and penetration for the bitumen source material.     
Vermilion discloses at Col. 2, lines 31-55, asphalt in fibrous form used in traditional asphalt applications such as paving, roofing and specialty products, where the asphalt prior to fiberizing is subjected to an oxidizing process sufficient to give the asphalt a softening point within the range of from about 180º to about 350ºF., (82º to 176ºC), prior to the fiberizing process, where all softening points are measured using the ring and ball method.  Given this softening point range overlaps that of pending Claim 2-3 and according to MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Vermilion describes at Col. 5, lines 5-20 that the term "asphalt", as used in this specification includes materials sometimes referred to as "bitumen", and the two terms are viewed as synonymous with each other.  From Id the asphalts can be either a naturally occurring asphalt or a manufactured asphalt produced by refining petroleum, and may include straight-run fractional-derived asphalts, cracked asphalts, asphalts derived from processing such as asphalt oxidizing, propane deasphalting, steam distilling, chemically modifying, and the like, where in a preferred embodiment applicable to asphalts for roofing shingle production the asphalt can be either modified or unmodified.  Vermilion divulges at Example 1 in Col. 6 that Venezuelan Lagovan flux was oxidized in a converter to a softening point of 240ºF. (115ºC) (For pending Claims 2-3), where at this softening point the asphalt had a viscosity at 350ºF. (176ºC) of 4,300 cps and a penetration of 17 dmm. at 25 ºC.{for pending Claim 2}, as measured by ASTM D-5. The oxidation was advanced sufficiently to be able to form fibers, but not so far as to cause the asphalt to become brittle at room temperature.  Given from Vermilion that the Venezuelan Lagovan flux was not oxidized completely there was non-oxidized bitumen to give a blend of oxidized asphalt and non-oxidized bitumen with the afore-mentioned softening points and viscosity.  
Vermilion discloses at Col. 2, lines 31-55, asphalt in fibrous form used in traditional asphalt applications such as paving, roofing and specialty products, where the asphalt prior to fiberizing is subjected to an oxidizing process sufficient to give the asphalt a softening point within the range of from about 180Q to about 350QF., (82Q to 176QC), prior to the fiberizing process, where all softening points are measured using the ring and ball method. Given this softening point range overlaps that of pending Claim 26 and according to MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. Vermilion describes at Col. 5, lines 5-20 that the term "asphalt", as used in this specification includes materials sometimes referred to as "bitumen", and the two terms are viewed as synonymous with each other. From Id the asphalts can be either a naturally occurring asphalt or a manufactured asphalt produced by refining petroleum, and may include straight-run fractional-derived asphalts, cracked asphalts, asphalts derived from processing such as asphalt oxidizing, propane deasphalting, steam distilling, chemically modifying, and the like, where in a preferred embodiment applicable to asphalts for roofing shingle production the asphalt can be either modified or unmodified. Vermilion divulges at Example 1 in Col. 6 that Venezuelan Lagovan flux was oxidized in a converter to a softening point of 240QF. (115QC), where at this softening point the asphalt had a penetration of 17 dmm. at 25 QC. as measured by ASTM D-5. The oxidation was advanced sufficiently to be able to form fibers, but not so far as to cause the asphalt to become brittle at room temperature. Vermilion divulges at example II that oxidized Lagovan flux of Example I was further modified with 4 percent KRATON 1184. The polymer was incorporated into the asphalt and the resulting modified asphalt had a viscosity at 350QF. (176QC) of 110,000 cps, {i.e. at least 3000 centipoise} a softening point of 285QF. (140QC), and a penetration of 14 dmm at 25QC.  Given from Vermilion that the Venezuelan Lagovan flux was not oxidized completely there was non-oxidized bitumen to give a blend of oxidized asphalt and non-oxidized bitumen with the afore-mentioned softening points and an amount of this asphalt can be present given Applicants' "comprising" claims to have a softening point for the roofing grade asphalt mixture and viscosity also with the non-oxidized asphalt present such asphalt also has this penetration as part of the mix that overlaps that of 104 °C. or 102 °C. for Claims 1-2 and penetration distance of 17 dmm or 14 dmm at 25 °C. Also the viscosity of 4,300 cps and 110,000 cps is within the range of at least 3,500 centipoise for Claim 15 and not greater than 5000 cps for Claim 16.  
One of ordinary skill in the art would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Wen as modified a mix of oxidized bioasphalt and asphalt and fly ash powder particles with a base of fiberglass mat for construction material such as roofing, as afore-described for Claim 1, where the asphalt bitumen of Wen as modified has from Vermilion the oxidized and non-oxidized asphalt blend with a softening point of 115ºC and 17 dmm. or 14 dmm. and viscosity of 4,300 cps. motivated to have asphalt as bitumen source material for roofing shingle production for the roofing product of Claims 2-4.  Furthermore the combination of Vermilion with Wen as modified has a reasonable expectation of success for one skilled in the art because both Vermilion and Wen have asphalt bitumen source material for singles.    
Claims 9-10 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wen in view of Falkiewicz further in view of U.S. 5,494,728, Vermilion et al. (hereinafter “Vermilion”) and further in view of EP 1466878B1, Ballie (hereinafter “Ballie”).  
Regarding Claims 9-10 and 13-14 Wen as modified is applied as to Claims 1-2 along with the disclosure of Vermilion that the Venezuelan Lagovan flux was oxidized to a softening point of 115ºC having a viscosity of asphalt bitumen of 4,300 cps.  However Wen as modified does not expressly disclose that the roofing grade asphalt mixture of bio-asphalt and bitumen source material and particles has a particular softening point, or viscosity.   
Ballie is directed as is Wen as modified to roofing compositions with bio-asphalt type materials as disclosed in the claims and in ¶s at the bottom of page 2 including the 16th ¶, and ¶s bridging page 2-3 and first two ¶s of page 3, and page 4 ¶s 4-5, and the last ¶ of page 7 for coverings for residential or industrial buildings and roof terraces for waterproofing a coating or layer binder.  The binder for the production of materials for the building and / or public works which has visco-elasticity properties comparable to those of bitumen for a wide temperature range, ranging from -20 ° C. at + 70 ° C, which is of nature vegetable, and preferably formulated from renewable raw materials.  Such a binder can have with respect to the total weight of (a) and (b):  (a) at least one purely natural or modified natural resin, of vegetable origin, having a softening point measured according to the standard EN 1427 of 100 to 200°C (b) 20 to 40% in weight of at least one oil of vegetable origin having a viscosity at 25°C of 50 mPa.s to 1000 Pa.s, (i.e. 1 x 106 cps), (d) said binder being exempt of any natural or synthetic elastomer and of any thermoplastic polymer so that the binder has a penetrability at 25°C., measured according to the standard NF EN 1426, of 20 to 300 1/10mm and a softening point of 30 to 75°C, measured according to the standard NF EN 1427. The specifications of the bitumens are given in standard NF EN 12591.  They are characterized by a penetrability, measured according to standard NF EN 1426 and expressed in tenth of a millimeter.  According to this penetrability, a second parameter is retained to characterize the consistency of the bitumens.  It is either the softening temperature, expressed in degrees centigrade and measured according to NF EN 1427, or the viscosity at 60 ° C measured according to standard NF EN 12596 and expressed in Pa.s. The choice between one or the other of these two parameters depends on the penetrability as can be seen in NF EN 12591. Depending on the intended use, the bitumen is chosen in one of the classes defined in the NF standard. EN 12591.  The binder is intended to replace bitumen in all applications of the latter. This is why the binder is characterized by the same parameters, measured according to the same methods, expressed according to the same units.  This is also why depending on the intended application, the penetrability of the binder, at 25 ° C, is between 20 and 300 1/10 mm.  Its softening temperature then varies between 75 ° C and 30 ° C.  The penetrability of the binder may also be between 300 and 900 1/10 mm, measured at 15 ° C. In this case, the viscosity at 60 ° C is between 20 and 2 Pa.s.  There is no preferred penetration range because the penetrability of the binder according to the invention is chosen according to the application as in the case of bitumen.  From page 4 the binder can be used to bind aggregates together and possibly stick them on the support on which they are spread.  The binder can be mixed with the aggregates before application to form mixes (coating technique), or spread on the pavement before or after spreading the aggregates to form the layers or coatings (coating technique).
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Wen as modified including with Vermilion has the asphalt bitumen source material with a softening point within the range of from about 180º to about 350ºF., (82º to 176ºC), such as a softening point for oxidized Venezuelan Lagovan flux of 240ºF. (115ºC), where at this softening point the asphalt had a viscosity at 350ºF. (176ºC) of 4,300 cps and a penetration of 17 dmm. at 25 ºC. for the purpose of roofing bitumen.  Ballie has coating binder of purely natural or modified natural resin of vegetable origin like vegetable oil of jojaba or grape pips in combination of (a) at least one purely natural or modified natural resin, of vegetable origin, having a softening point measured according to the standard EN 1427 of 100 to 200°C and (b) 20 to 40% in weight of at least one oil of vegetable origin having a viscosity at 25°C of 50 mPa.s to 1000 Pa.s, (i.e. 1 x 106 cps) to with a softening point between 50mPa.s à 1000Pa.s, (1 x 106 cps) for the purpose of replacing bitumen in all applications of the latter including roofing.  This is why the binder is characterized by the same parameters, measured according to the same methods, expressed according to the same units and there is no preferred penetration range because the penetrability of the binder is chosen according to the application.  Given this similarity of purpose of a coating or binder for roofing the binder of Ballie can replace some of the bitumen source asphalt of Wen as modified or be combined with the bioasphalt of Wen as modified to have a combination of the bioasphalt and bitumen source material for the roofing-grade asphalt mixture to have .   
One of ordinary skill in the art would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Wen as modified a mix of oxidized bioasphalt and asphalt and fly ash powder particles for construction material such as roofing, where the mix of oxidized bioasphalt and bitumen asphalt has the bitumen asphalt oxidized and non-oxidized asphalt blend with a softening point of 115ºC and 17 dmm. and viscosity of 4,300 cps, as afore-described for Claims1-2, where from Ballie the natural vegetable oil of (a) and/or (a) and (b) with a softening point such as 120 to 180ºC, penetration and viscosity to match that of bitumen asphalt of penetration of 17 dmm and viscosity of 4,300 for the mix of bioasphalt and bitumen asphalt source material as the roofing-grade asphalt mixture (reading on pending Claims 9-10 and 13-14} motivated to have asphalt as bitumen source material for roofing with sticking of the aggregate like fly ash for the roofing as for the roofing product of Claims 9-10 and 13-14.  Furthermore the combination of Ballie with Wen as modified has a reasonable expectation of success for one skilled in the art because both Ballie and Wen have bio-asphalt type material for bitumen asphalt or source material for roofing.   
Claims 5, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wen in view of in view of Falkiewicz further in view of U.S. Patent Application Publication No.  2007/0151480, Bloom et al.  (hereinafter “Bloom”).  
Regarding Claims 5, 16 and 18, Wen as modified is applied as to Claim 1, however Wen as modified does not expressly disclose the asphalt is petroleum-based asphalt.  
Bloom discloses at ¶s 0001, 0008, 0011 and 0041that blown biologically-derived oils like blown linseed oil prepared by bubbling air through the oil while heating to temperatures of about 110ºC. during the process yields oil that is polymerized and partially oxidized, which can be hydrogenated for binder and coating compositions.  Bloom divulges at ¶s 0108-0109 that the at least partially hydrogenated polymerized oil or a blend of the at least partially hydrogenated polymerized oil and non-hydrogenated polymerized oil is a binder such as an asphalt binder.  From Id melting point profile of such binders would have melted domains and crystalline domains, which could help with impact resistant over a range of temperatures, and in addition, according to certain embodiments, the binder comprising the partially hydrogenated polymerized oils could undergo an oxidative cure to crosslink the polymerized oil chains, which may result in an asphalt with improved durability and/or elastomeric polymer formation, where mixtures may give a desired range of temperature performance.  Also replacing at least a portion of the petroleum derived components in asphalt mixtures with materials comprising bio-based polymerized oil binders results in an asphalt composition providing a reduced content of petroleum derived components.  Bloom discloses at ¶ 0097 one or more carbon-carbon double bonds in the molecular structure of the polymerized oils and partially hydrogenated polymerized oils may be subjected to epoxidation.  Epoxidation, either by a chemical epoxidation or an enzymatic epoxidation, converts the one or more carbon-carbon double bonds on the polymerized oil to an epoxide.  In other embodiments, the epoxidized polymerized oils may be used as plasticizers {reading on pending Claim 18}.
One of ordinary skill in the art would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Wen as modified a mix of oxidized bioasphalt and asphalt and fly ash powder particles for construction material such as roofing with fiberglass mat base for construction material such as roofing, as afore-described for Claim 1, where from Bloom the bioasphalt as for bio-based polymerized oil binders replaces part of a petroleum derived component in asphalt and one or more one or more carbon-carbon double bonds in the molecular structure of the polymerized oils and partially hydrogenated polymerized oils may be subjected to epoxidation to convert the one or more carbon-carbon double bonds on the polymerized oil to an epoxide plasticizer motivated to reduced content of petroleum derived components and impact resistant over a range of temperatures and improved durability to have the roofing product of Claims 5 and 16 and 18.  Furthermore the combination of Bloom and Wen as modified has a reasonable expectation of success with predictability to one skilled in the art because both Bloom and Wen as modified have vegetable-based material in combination with bitumen asphalt materials.  
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wen in view of Falkiewicz further in view of Vermilion and further in view of Ballie and further in view of U.S. 2009/0000514, Trumbore et al (hereinafter “Trumbore”).  
For Claims 6-7 Wen in view of Falkiewicz further in view of Vermilion further in view of Ballie is applied as to Claims 1-2, 9-10, and 13-14, however Wen as modified does not expressly disclose a penetration distance of no greater than 12 or 15 dmm for the roofing-grade asphalt mixture.  
Trumbore discloses at ¶s 0001 and 0003 methods of producing asphalt roofing products, and in particular to a method of producing roofing shingle coating asphalts from non-coating grade asphalts such as commodity paving asphalts, where historically coating asphalt for roofing shingles had been produced by choosing a special grade of asphalt as the feedstock to the air blowing process in order to meet these properties, where these special grades of asphalt were often materials that were softer (higher penetration, lower viscosity) than paving grade asphalt and were often called" roofer's flux".  Unfortunately, these special grades of asphalts that can be air-blown to make coating asphalts are increasingly in short supply and therefore can be costly compared to many other types of asphalts, particularly commodity paving asphalts.  A new method that could use non-coating grade asphalts, such as commodity paving asphalts or other asphalts that are harder than the normal special grades of asphalt, to produce quality coating asphalts for roofing shingles would be beneficial to the asphalt roofing product business.  Trumbore divulges at ¶s 0008-0009 and 0016-0017 the non-coating grade asphalt feedstock is blown. and a wax is added to the asphalt to produce the coating asphalt, where the method provides independent control of the softening point, penetration, and melt viscosity of the coating asphalt while delivering excellent stain index and storage stability.  Trumbore teaches from Id that a coating asphalt for use in roofing shingles comprises an asphalt feedstock, which is produced from petroleum refining when blown to a softening point above 190°F. (88°C.) has a penetration at 77°F. (25°C.) below 15 dmm, where with the addition of the wax the resulting coating asphalt has a softening point above 190°F. (88°C.) and a penetration at 77°F. (25°C.) above 15 dmm so that the roofing shingle coating asphalt or coating  asphalt that is an asphalt that is suitable for use as a coating asphalt to make asphalt roofing shingles as defined by ASTM D 3462. This ASTM method sets forth the following specifications: softening point minimum of 190°F. (88°C.) and maximum of 235°F. (113°C.), and penetration at 77°F. (25°C.) minimum of 15 dmm.  Trumbore discloses at ¶ 0041 that the wax can be naturally occurring as from jojoba oil. Hawley jojoba evidences that jojoba oil is a colorless, odorless, waxy liquid; chemically similar to sperm oil derived from crushing seeds of an evergreen desert shrub found in southwestern U.S. and northern Mexico with yields of oil from seeds approaching 50% {i.e. a natural plant source or biosource}. The penetration of the blown asphalt at less than 15 dmm and the softening point and penetration of the resulting coating asphalt overlap those of the pending claims and in accordance with MPEP § 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. 
One of ordinary skill in the art would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Wen as modified a mix of oxidized bioasphalt and asphalt and fly ash powder particles for construction material such as roofing with fiberglass mat base for construction material such as roofing, where the mix has the oxidized and non-oxidized asphalt blend with a softening point of 115°C and 17 dmm. and viscosity of 4,300 cps or 14 dmm with a viscosity of 110,000 cps, as afore-described for Claims 1-2, 9-10 and 13-14 where from Trumbore the bitumen is blown to a softening point above 190°F. (88°C.) has a penetration at 77°F. (25°C.) below 15 dmm {reading on 12 dmm pending Claim 6} and the partially oxidized bioasphalt like the plant oil of jojoba oil is added to have a bioasphalt for roofing having a softening point above 190°F. (88°C.) and a penetration at 77°F. (25°C.) above 15 dmm. {reading on 15 dmm for pending Claim 7} motivated to have roofing asphalt meeting ASTM D 3462 from non-coating grade asphalts not meeting such standard to have the roofing product of Claims 6-7.  Furthermore the combination of Trumbore and Wen as modified has a reasonable expectation of success with predictability to one skilled in the art because both Trumbore and Wen as modified have components at viscosities for asphalt roofing products.   
Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wen in view of Falkiewicz further in view of U.S. 4,055,453, Tajima et al (hereinafter “Tajima”).         
Regarding Claims 11-12, Wen in view of is applied as to Claim 1, however Wen as modified does not expressly disclose the amount of bio-asphalt to asphalt for the bitumen content.    
Tajima discloses in the title and abstract that for a process for producing laminated bituminous roofing membrane a self-adhesive type multi-layer laminated bituminous {i.e. asphalt} roofing membrane suitable for the formation of the roofing or waterproofing layer on roofs, floors and the like comprises a base sheet of a sheet-like material, one or more bitumen layers coated on all or part of one or both faces of the base sheet, at least one layer of compound bitumen including both bitumen and rubber and/or resin laminated on all or part of the surface of said bitumen-coated layer on the base sheet and at least one release sheet laid over the whole surface of said compound bitumen layer.  Tajima describes at Col.5, lines 38-66 that the base sheet to which the bitumen is applied is glass fleece, non-woven fabric of synthetic fiber, paper or film or sheet of synthetic polymer.  Tajima divulges at Col. 6, lines 24-56 that for a relatively high degree of tackiness generally at least about 5% by weight, based on the weight of the compound bitumen, of rubber and/or resin should preferably be present in the compound bitumen layer and the total amount of rubber and/or resin present in the compound bitumen layer is within the range of 15% to 50% by weight. From Id these rubber and resins may be partially substituted with animal or vegetable oils and fats, because in general these oils and fats also are considerably effective for increasing the tackiness of bitumen.  Further from Id these oils and fats include, for example, animal oils and fats such as fish oil, whale oil, beef tallow and the like; and vegetable oils such as linseed oil, tung oil, sesame oil, cotton seed oil, soya-bean oil, olive oil, caster oil and the like. These oils and fats may be, for example, stand oil, oxidized oil and boiled oil, made therefrom; and fatty acid pitch or the like, where the amount of these oils and fats is preferably below approximately 50% by weight based on the weight of the total amount of rubber and/or resin and the oils and fats. Given the total amount of the rubber and/or resin present in the compound bitumen layer is within the range of 15% to 50% by weight, the below 50% by weight for these oils would be in the range of below approximately 7.5 to 25 wt.% of the compound bitumen layer.  This range overlaps the claimed range of at least approximately 5 wt. % of the total bitumen content for pending Claim 11 and not greater than approximately 50 wt% of the total bitumen content for pending Claim 12 and in accordance with MPEP § 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prim a facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
One of ordinary skill in the art would have considered it obvious in accordance with at least MPEP §2141 Ill and 2143 I rationale G to have from Wen as modified a mix of oxidized bioasphalt and asphalt and fly ash powder particles for construction material such as roofing with fiberglass mat base, as afore-described, where from Tajima the amount of partially oxidized bioasphalt consisting of biosource material of modified Wen is in an amount from 7.5 to 25 wt.% of the bitumen content motivated to have a desired degree of tackiness for the roofing product of Claims 11 and 12.  Furthermore the combination of Tajima and Wen as modified would have a reasonable expectation of success with predictability because both Tajima and Wen as modified have bitumen and oils or fats together in bituminous roofing.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787